Name: Commission Regulation (EC) No 415/2007 of 13Ã March 2007 concerning the technical specifications for vessel tracking and tracing systems referred to in ArticleÃ 5 of Directive 2005/44/EC of the European Parliament and of the Council on harmonised river information services (RIS) on inland waterways in the Community
 Type: Regulation
 Subject Matter: information and information processing;  technology and technical regulations;  maritime and inland waterway transport;  consumption;  organisation of transport;  communications
 Date Published: nan

 23.4.2007 EN Official Journal of the European Union L 105/35 COMMISSION REGULATION (EC) No 415/2007 of 13 March 2007 concerning the technical specifications for vessel tracking and tracing systems referred to in Article 5 of Directive 2005/44/EC of the European Parliament and of the Council on harmonised river information services (RIS) on inland waterways in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Directive 2005/44/EC of the European Parliament and of the Council of 7 September 2005 on harmonised river information services (RIS) on inland waterways in the Community (1), and in particular Article 5 thereof, Whereas: (1) In accordance with Article 1(2) of Directive 2005/44/EC, RIS shall be developed and implemented in a harmonised, interoperable and open way. (2) In accordance with Article 5 of Directive 2005/44/EC, technical specifications for vessel tracking and tracing systems shall be defined. (3) The technical specifications for vessel tracking and tracing systems shall be based on technical principles set out in Annex II to the Directive. (4) In accordance with Article 1(2) of the Directive, the technical specifications shall take due account of the work carried out by international organisations. Continuity shall be ensured with other modal traffic management services, in particular maritime vessel traffic management and information services. (5) They shall take further due account of the work carried out by the expert group on vessel tacking and tracing which is composed of representatives of the competent authorities for the implementation of vessel tracking and tracing systems, and official members from other governmental bodies and observers from the industry. (6) The technical specifications, which are the subject of this Regulation, correspond to the current state of the art. Experiences gained from the application of Directive 2005/44/EC as well as future technical progress may make it necessary to amend the technical specifications in accordance with Article 5(2) of Directive 2005/44/EC. Amendments to the technical specifications shall take due account of the work carried out by the expert group on vessel tracking and tracing. (7) The draft technical specifications have been examined by the Committee referred to in Article 11 of Directive 2005/44/EC. (8) The measures provided for in this Regulation are in accordance with the opinion of the Committee referred to in Article 11 of Directive 2005/44/EC, HAS ADOPTED THIS REGUALTION: Article 1 This Regulation defines the technical specifications for vessel tracking and tracing systems in inland waterway transport. The technical specifications are set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 March 2007. For the Commission Jacques BARROT Vice-President (1) OJ L 255, 30.9.2005, p. 152. ANNEX Vessel tracking and tracing systems  Inland AIS CONTENTS 1. The use of vessel tracking and tracing in inland navigation 1.1. Introduction 1.2. Scope 1.3. Navigation 1.3.1. Navigation, medium-term ahead 1.3.2. Navigation, short-term ahead 1.3.3. Navigation, very short-term ahead 1.4. Vessel traffic management 1.4.1. Vessel traffic services 1.4.1.1. Information service 1.4.1.2. Navigational assistance service 1.4.1.3. Traffic organisation service 1.4.2. Lock planning and operation 1.4.2.1. Lock planning, long term 1.4.2.2. Lock planning medium term 1.4.2.3. Lock operation 1.4.3. Bridge planning and operation 1.4.3.1. Bridge planning medium term 1.4.3.2. Bridge planning short term 1.4.3.3. Bridge operation 1.5. Calamity abatement 1.6. Transport management 1.6.1. Voyage planning 1.6.2. Transport logistics 1.6.3. Intermodal port and terminal management 1.6.4. Cargo and fleet management 1.7. Enforcement 1.8. Waterway and port infrastructure charges 1.9. Fairway information services 1.9.1. Weather warnings (EMMA) 1.9.2. Signal status 1.9.3. Water level 1.10. Conclusion 2. Inland AIS technical specification 2.1. Introduction 2.2. Scope 2.3. Functional requirements 2.3.1. General requirements for Inland AIS 2.3.2. Information content 2.3.2.1. Static ship information 2.3.2.2. Dynamic ship information 2.3.2.3. Voyage related ship information 2.3.2.4. Traffic management information 2.3.3. Reporting interval of information transmission 2.3.4. Technology platform 2.3.5. Compatibility to IMO Class A transponders 2.3.6. Unique identifier 2.3.7. Application identifier for Inland AIS application specific messages 2.3.8. Application requirements 2.4. Protocol amendments for Inland AIS 2.4.1. Message 1, 2, 3: position reports (ITU-R 1371-1, § 3.3.8.2.1) 2.4.2. Message 5: ship static and voyage related data (ITU-R 1371-1, § 3.3.8.2.3) 2.4.3. Message 23, group assignment command (ITU-R M. 1371-2 [PDR) 2.4.4. Application of specific messages (ITU-R 1371-1, § 3.3.8.2.4/ § 3.3.8.2.6) 2.4.4.1. Allocation of function identifiers (FI) within the Inland AIS branch 2.4.4.2. Definition of inland specific messages Appendix A: Definitions Appendix B: EMMA codes Appendix C: Example of signal status Appendix D: Proposed digital interface sentences for Inland AIS Appendix E: ERI ship types Appendix F: Overview of information required by the user and the data fields, which are available in the defined Inland AIS messages. REFERENCES The content of this document is based on: Document title Organisation Publication date Directive 2005/44/EC of the European Parliament and of the Council of 7 September 2005 on harmonised river information services (RIS) on inland waterways in the community EU 7.9.2005 Technical guidelines for the planning of river information services EU 2006 Guidelines and criteria for vessel traffic services on inland waterways, Resolution No 58 UN/ECE 21.10.2004 Technical specifications for Notices to Skippers EU Technical specifications for electronic chart display and information system for inland navigation, Inland ECDIS EU Technical specifications for electronic ship reporting in inland navigation EU IMO MSC.74(69) Annex 3, Recommendation on Performance Standards for a Ship-borne Automatic Identification System (AIS) IMO 1998 IMO Resolution A.915(22), Revised Maritime Policy and Requirements for a future Global Navigation Satellite System (GNSS) IMO January 2002 COMPRIS final report and underlying final work package documents COMPRIS 2006 Recommendation ITU-R M.1371-1, Technical characteristics for a universal ship-borne automatic identification system using time division multiple access in the VHF maritime mobile band ITU 2001 International Standard IEC 61993-2, Maritime navigation and radio communication equipment and systems  Automatic Identification System, Part 2: Class A ship-borne equipment of the universal automatic identification system (AIS) IEC 2002 International Standard IEC 61162-Serie, Maritime navigation and radio communication equipment and systems  Digital interfaces Part 1: Single talker and multiple listeners, 2nd edition Part 2: Single talker and multiple listeners, high speed transmission IEC 2000 1998 UN/ECE Location code UN/ECE UN/ECE Ship type code UN/ECE ABBREVIATIONS AI Application identifier AIS Automatic identification system AI-IP Automatic identification via Internet protocol ADN/ADNR European Agreement concerning the International Carriage of Dangerous Goods by Inland Waterways/on the Rhine ASCII American standard code for information interchange ATIS Automatic transmitter identification system A-to-N Aids to navigation CCNR Central Commission for Navigation on the Rhine COG Course over ground COMPRIS Consortium operational management platform river information services CSTDMA Carrier sense time division multiple access DAC Designated area code DC Danube Commission DGNSS Differential GNSS DSC Digital selective calling ECDIS Electronic chart display and information system EMMA European multiservice meteorological awareness system ENI Unique European vessel identification number ERI Electronic reporting international ETA Estimated time of arrival FI Functional identifier GLONASS (Russian) Global navigation satellite system GlW Gleichwertiger Wasserstand (reference water level in Germany) GNSS Global navigation satellite system GPRS General packet radio service GPS Global positioning system GSM Global system for mobile communication GUI Graphical user interface HDG Heading HSC High-speed craft IAI International application identifier IANA Internet Assigned Numbers Authority IALA International Association of Lighthouse Authorities ID Identifier IEC International Electrotechnical Committee IEEE Institute of Electrical and Electronics Engineers IETF Internet engineering task force IMO International Maritime Organisation IP Internet Protocol ITU International Telecommunication Union MKD Minimum keyboard and display MID Maritime identification digits MHz Megahertz (megacycles per second) MMSI Maritime mobile service identifier OLR Overeengekomen lage Rivierstand (reference water level in the Netherlands) RAI Regional application identifier RAIM Receiver autonomous integrity monitoring RIS River information services RNW Regulierungs-Niederwasser (granted water level during 94 % the year) ROT Rate of turn RTA Requested time of arrival SAR Search and rescue SOG Speed over ground SOLAS Safety of life at sea SOTDMA Self-organising time division multiple access SQRT Square root STI Strategic traffic image TDMA Time division multiple access TTI Tactical traffic image UDP User datagram protocol UMTS Universal mobile telecommunications system UN United Nations UN/LOCODE United Nations Location Code UTC Universal time cordinated VDL VHF data link VHF Very high frequency VTS Vessel Traffic Services WGS-84 World Geodetic System from 1984 WiFi Wireless fidelity (IEEE 802.11 wireless networking standard) WIG Wing in ground 1. The use of vessel tracking and tracing in inland navigation 1.1. Introduction In maritime navigation, IMO has introduced the automatic identification system (AIS). All seagoing vessels on international voyage falling under SOLAS convention Chapter 5 have to be equipped with AIS since the end of 2004. The guidelines for the planning, implementation and operational use of River Information Services define Inland-AIS as an important technology. Because of mixed traffic areas it is important that the standards, technical specifications and procedures for inland shipping are compatible with already defined standards, technical specifications and procedures for seagoing navigation. To serve the specific requirements of inland navigation, AIS has been further developed to the so called Inland AIS technical specification while preserving full compatibility with IMO's maritime AIS and already existing standards in inland navigation. In this document chapter 1 describes the functional specifications related to vessel tracking and tracing in inland navigation. In chapter 2 the inland AIS technical specification is described, including the standard inland tracking and tracing messages. An overview of definitions of services and players is given in Appendix A: Definitions. The purpose of the introduction chapter is to define all necessary functional requirements related to vessel tracking and tracing in inland navigation. An overview of fields of interest and users is provided and particularly the information needs for each field of interest are described. The functional specifications are based on rules and regulations for navigation, based on discussions with experts and based on existing experiences. Three groups of information are distinguished:  Dynamic information, information changing very often in seconds or minutes.  Semi-dynamic information, information changing just a few times a voyage.  Static information, information changing less then a few times a year. For each group of information different ways of information exchange can be identified:  Vessel Tracking and tracing systems shall exchange particularly the dynamic information.  Electronic reporting devices, like email, are meant to exchange the semi-dynamic information.  Data bases are meant to provide static information which can be retrieved via Internet or other data carries. In the paragraphs below that information is described in detail which can be exchanged by vessel tracking and tracing systems between ships and between ships and shore. The information needs are described relating to tracking and tracing. However, for most of the tasks additional information like geographical information, detailed cargo information, address information is required. This kind of information will be provided by other systems. 1.2. Scope The table below gives an overview of the fields of interest dealt with in this document. Each field of interest is split up into tasks and for each task the users are defined. Table 1.1 Overview of fields of interest, task and users Field of interest Task User Navigation Medium term: Looking minutes up to hours ahead, outside on-board radar range Conning skipper Short term: Looking minutes ahead, in on board radar range Conning skipper Very short term Looking from seconds up to 1 minute ahead Conning skipper Vessel traffic management VTS VTS operator, conning skipper Lock operation Lock operator, conning skipper Lock planning Lock operator, conning skipper, shipmaster, fleet manager Bridge operation Bridge operator, conning skipper Bridge planning Bridge operator, conning skipper, shipmaster, fleet manager Calamity abatement service Operator in calamity centre, VTS operator, lock operator, bridge operator, conning skipper, ship master, Competent Authority Transport management Voyage planning Shipmaster, freight broker, fleet manager, terminal operator, conning skipper, VTS operator, lock operator, bridge operator, RIS operator Transport logistics Fleet manager, shipmaster, consignor, consignee, supply forwarder Port and terminal management Terminal operator, shipmaster, supply forwarder, port authority, competent authority Cargo and fleet management Fleet manager, consignor, consignee, supply forwarder, freight broker, shipmaster Enforcement Cross border Customs, competent authority, shipmaster Traffic safety Competent authority, shipmaster (police authorities) Waterway and port infrastructure charges Competent authority, shipmaster, fleet manager, Waterway-authority Fairway information services Meteo information Conning skipper Signal status Competent authority, shipmaster, fleet manager Water level Competent authority, shipmaster, fleet manager, Conning skipper In the following paragraphs for each field of interest and tasks the users and the information needs are described in detail. Note: the order of the information needs within each task does not imply different importance of the information. The accuracy of the information needs is summarised in a table in the last paragraph. 1.3. Navigation Vessel tracking and tracing can be used to support the active navigation on board. The process navigation can be split up in three phases:  navigation, medium-term ahead,  navigation, short-term ahead,  navigation, very short-term ahead. For each phase the user requirements are different. 1.3.1. Navigation, medium term ahead Navigation a medium term ahead is the navigation phase in which the skipper observes and analyses the traffic situation looking some minutes up to an hour ahead and considers the possibilities of where to meet, pass or overhaul other vessels. The traffic image needed is the typical looking around the corner feature and is mainly outside the scope of the on board radar range. Exchanged traffic information consist of:  identification,  name,  position (actual),  speed over ground,  course over ground/direction,  destination/intended route,  vessel and convoy type,  dimensions (length and beam),  number of blue cones,  loaded/unloaded,  navigational status of the vessel (anchoring, mooring, sailing, restricted by special conditions, ¦). The update rate is depending on the task and differs from the situation in which the ship is involved. (The maximum update rate is two seconds.) 1.3.2. Navigation, short-term ahead Navigation a short-term ahead is the decision phase in the navigation process. In this phase traffic information has relevance for the process of navigation, including collision avoidance measures if necessary. This function deals with the observation of other vessels in the close surroundings of the vessel. Exchanged traffic information consists of:  identification,  name,  position (actual),  speed over ground (accuracy 1 km/h),  course over ground/direction,  heading,  intention (blue sign),  destination/intended route,  vessel/convoy type,  dimensions (length and beam),  number of blue cones,  loaded/unloaded,  navigational status of the vessel (anchoring, mooring, sailing, restricted by special conditions, ¦). The actual traffic information on position, identification, name, direction, speed over ground, course, heading and intention (blue sign) will be exchanged continuously at least every 10 seconds. For some routes the Authorities will set a predefined update rate (maximum two seconds). 1.3.3. Navigation, very short term ahead Navigation a very short term ahead is the operational navigation process. It consists of execution of the decisions that were made beforehand, on the spot and monitoring its effects. The traffic information needed from other vessels especially in this situation is related to its own vessel conditions, such as relative position, relative speed, etc. In this phase following highly accurate information is needed:  relative position,  relative heading,  relative speed,  relative drift,  relative rate of turn. Based on the abovementioned requirements it became clear that from today's point of view very short term navigation can not make use of tracking and tracing information. 1.4. Vessel traffic management Vessel traffic management comprises at least of the below defined elements:  vessel traffic services,  lock planning and operation,  bridge planning and operation. 1.4.1. Vessel traffic services Within vessel traffic services different services can be distinguished:  an information service,  a navigational assistance service,  a traffic organisation service. In the next paragraphs the user needs related to traffic information are described. 1.4.1.1. Information service An information service is provided by broadcasting information at fixed times and intervals or when deemed necessary by the VTS or at the request of a vessel, and may include for example reports on the position, identity and intentions of other traffic; waterway conditions; weather; hazards; or any other factors that may influence the vessel's transit. For the information services an overview of traffic in a network or on fairway stretch is needed. The traffic information will comprise vessel information like:  identification,  name,  position (actual),  course over ground/direction,  limitations on navigable space,  destination/intended route,  vessel and convoy type,  dimensions (length and beam),  number of blue cones,  loaded/unloaded,  number of persons on board (in case of an incident),  navigational status of the vessel (anchoring, mooring, sailing, restricted by special conditions, ¦). The competent authority will set the predefined update rate. 1.4.1.2. Navigational assistance service A navigational assistance service informs the master on difficult navigational or meteorological circumstances or assists him in case of defects or deficiencies. This service is normally rendered at the request of a vessel or by the VTS when deemed necessary. To provide individual information to a skipper, the VTS operator needs an actual detailed traffic image. The contribution of vessel tracking and tracing is:  identification,  name,  position (actual),  speed over ground,  course over ground/direction,  intention (blue sign),  destination/intended route,  vessel and convoy type,  dimensions (length and beam),  draught,  air draught (in case of obstacles),  number of blue cones,  loaded/unloaded,  navigational status of the vessel (anchoring, mooring, sailing, restricted by special conditions, ¦). Any other information needed is environmental, geographic information and Notices to Skippers. The actual traffic information on identification, position, direction, speed, course and intention (blue sign) has to be exchanged continuously (every three seconds, almost real time or another predefined update rate set by the competent authority). All other information had to be available on request of the VTS operator or in special occasions (on event). 1.4.1.3. Traffic organisation service A traffic organisation service concerns the operational management of traffic and the forward planning of vessel movements to prevent congestion and dangerous situations, and is particularly relevant in times of high traffic density or when the movement of special transports may affect the flow of other traffic. The service may also include establishing and operating a system of traffic clearances or VTS sailing plans or both in relation to priority of movements, allocation of space, mandatory reporting of movements in the VTS area, routes to be followed, speed limits to be observed or other appropriate measures which are considered necessary by the VTS authority. The requirements on the traffic image for the traffic organisation service are the same as described in paragraph 1.4.1.2 Navigational assistance service. 1.4.2. Lock planning and operation In the next paragraphs the lock planning processes  long- and medium-term  and lock operation process are described. 1.4.2.1. Lock planning, long-term Lock planning a long-term ahead is dealing with the planning of a lock some hours up to a day ahead. In this case the traffic information is used to improve the information on waiting and passing times at locks, which are originally based on statistical information. Traffic information needed for long term lock planning is:  identification,  name,  position (actual),  course over ground/direction,  ETA at lock,  RTA at lock,  vessel and convoy type,  dimensions (length and beam),  draught,  air draught,  number of blue cones,  navigational status of the vessel (anchoring, mooring, sailing, restricted by special conditions, ¦). ETA should be available on demand or should be exchanged when a by the competent authority predefined deviation of the originally ETA is exceeded. RTA is the response on an ETA report. 1.4.2.2. Lock planning medium-term Lock planning a medium-term ahead is dealing with the planning of a lock up to two or four lock cycles ahead. In this case the traffic information is used to map the arriving vessels to the available lock cycles and based on the planning to inform the skippers about the RTA (requested time of arrival). Traffic information needed for medium term lock planning is  identification,  name,  position (actual),  speed over ground,  course over ground/direction,  ETA at lock,  RTA at lock,  vessel and convoy type,  dimensions (length and beam),  number of assisting tug boats,  draught,  air draught,  number of blue cones,  navigational status of the vessel (anchoring, mooring, sailing, restricted by special conditions, ¦). ETA should be available on request or should be exchanged when a by the Competent Authority predefined deviation of the originally ETA is exceeded. All other information shall be available once at the first contact or on request. RTA is the response on an ETA report. 1.4.2.3. Lock operation In this phase the actual locking process take place. To facilitate the lock operational process the following traffic information is required:  identification,  name,  position (actual),  speed over ground,  course over ground/direction,  vessel and convoy type,  number of assisting tug boats,  dimensions (length and beam),  draught,  air draught,  number of blue cones,  navigational status of the vessel (anchoring, mooring, sailing, restricted by special conditions, ¦). The actual traffic information on identification, position, direction, speed and course has to be exchanged continuously or by the competent authority set predefined update rate. 1.4.3. Bridge planning and operation In the next paragraphs the bridge planning processes  medium- and short-term  and bridge operation process are described. 1.4.3.1. Bridge planning medium term The bridge planning process on a medium-term is dealing with the optimisation of the traffic flow in such a way that the bridges are opened in time for passing of vessels (green wave). The time looking ahead varies between 15 minutes to two hours. The timeframe will depend on the local situation. Traffic information needed for medium term bridge planning is:  identification,  name,  position (actual),  speed over ground,  course over ground/direction,  ETA at bridge,  RTA at bridge,  vessel and convoy type,  dimensions (length and beam),  air draught,  navigational status of the vessel (anchoring, mooring, sailing, restricted by special conditions, ¦). ETA and position shall be available on request or shall be exchanged as a by the competent authority predefined deviation of the originally ETA is exceeded. All other information shall be available once at the first contact or on request. RTA is the response on an ETA report. 1.4.3.2. Bridge planning short term In case of bridge planning process on a short-term decisions are made on the strategy for opening of the bridge. Traffic information needed for short term bridge planning is:  identification,  name,  position (actual),  speed over ground,  course over ground/direction,  ETA at bridge,  RTA at bridge,  vessel and convoy type,  dimensions (length and beam),  air draught,  navigational status of the vessel (anchoring, mooring, sailing, restricted by special conditions, ¦). Actual traffic information on the position, speed and direction, shall be available on request or by the competent authority set predefined update rate, e.g. every five minutes. ETA and position shall be available on request or shall be exchanged as a by the Competent Authority predefined deviation of the originally ETA is exceeded. All other information shall be available once at the first contact or on request. RTA is the response on an ETA report. 1.4.3.3. Bridge operation In this phase the actual opening and passing of the vessel through the bridge take place. To facilitate this process the following traffic information is required:  identification,  name,  position (actual),  speed over ground,  course over ground/direction,  vessel and convoy type,  dimensions (length and beam),  air draught. The actual traffic information on identification, position, direction, speed and course has to be exchanged continuously or by the competent authority set predefined update rate. 1.5. Calamity abatement Calamity abatement in this context focuses on repressive measures: dealing with real accidents and providing assistance during emergencies. To facilitate this process the following traffic information is required:  identification,  name,  position (actual),  course over ground/direction,  destination,  vessel and convoy type,  number of blue cones,  loaded/unloaded,  number of persons on board. In the case of an accident the traffic information can be provided automatically or the calamity fighter will ask for the information. 1.6. Transport management This service is divided into four activities:  voyage planning,  transport logistics,  port and terminal management,  cargo and fleet management, 1.6.1. Voyage planning Voyage planning in this context focuses on the planning on-trip. During the voyage the skipper will check his original planned voyage. For this process the following traffic information is needed:  position (actual, own vessel),  speed over ground (own vessel),  destination/intended route,  ETA at lock/bridge/next sector/terminal,  RTA at lock/bridge/next sector/terminal,  dimensions (length and beam) (own vessel),  draught (own vessel),  air draught (own vessel),  loaded/unloaded. The traffic information is needed on request or on in case of a special event like a relevant change in ETA or RTA. 1.6.2. Transport logistics Transport logistics consist of the organisation, planning, execution and control of the transport. For these processes the following traffic information is needed:  identification,  name,  position (actual),  course over ground/direction,  ETA at destination. All traffic information is needed on request of the shipowner or logistic players. 1.6.3. Intermodal port and terminal management Intermodal port and terminal management considers the planning of resources in ports and at terminals. The traffic information needed for this these processes is described below:  identification,  name,  position (actual),  course over ground/direction,  ETA at port/terminal,  RTA at port/terminal,  vessel and convoy type,  dimensions (length and beam),  number of blue cones,  loaded/unloaded,  navigational status of the vessel (anchoring, mooring, sailing, restricted by special conditions, ¦). The terminal and port manager will request for traffic information or will agree that in predefined situations the traffic information will be send automatically. 1.6.4. Cargo and fleet management Cargo and fleet management considers the planning and optimising the use of vessels, arranging cargo and transportation. The traffic information needed for this these processes is described below:  identification,  name,  position (actual),  course over ground/direction (upstream/downstream),  destination,  ETA at lock/bridge/destination/terminal,  RTA at lock/bridge/destination/terminal,  dimensions (length and beam),  loaded/unloaded,  navigational status of the vessel (anchoring, mooring, sailing, restricted by special conditions, ¦). The shipper or shipowner will ask for the traffic information or the traffic information will be send in predefined situations. 1.7. Enforcement The scope of the enforcement task described below is limited to the services on dangerous goods, immigration control and customs. The contribution of vessel tracking and tracing for these processes is:  identification,  name,  position,  course over ground/direction,  destination/intended route,  ETA at lock/bridge/border/terminal/destination,  vessel and convoy type,  number of blue cones,  number of persons on board,  navigational status of the vessel (anchoring, mooring, sailing, restricted by special conditions, ¦). The traffic information will be exchanged to appropriate authorities. The traffic information exchange will take place on request or at fixed predefined points or at special described circumstances defined by the responsible authority. 1.8. Waterway and port infrastructure charges At different locations in Europe one has to pay for the use of the waterway and ports. The traffic information needed for these processes is described below:  identification,  name,  position,  destination/intended route,  vessel and convoy type,  dimensions (length and beam),  draught. The traffic information will be exchanged on request or at fixed points, defined by the responsible waterway or port authority. 1.9. Fairway information services Related to fairway information services three services are described:  weather warnings in case of extreme weather conditions,  signal status,  water levels. In the next paragraphs, the provided information is described. 1.9.1. Weather warnings (EMMA) The European ongoing project EMMA (European multiservice meteorological awareness system) is dealing with standardisation of weather warnings. Standardised symbols for meteorological warnings have been developed within the EMMA project and can be used for the display of messages on the Inland ECDIS screen. EMMA is not going to provide continuous weather information, but only warnings in case of special meteorological situations. The warnings are provided for regions. Only km/h (wind), oC (temperature), cm/h (snow), l/m2h (rain) and m (distance to be seen by fog) may be used for weather warnings. The following information is needed:  start of validity period date,  end of validity date (indefinite: 99999999),  start time of validity,  end time of validity,  fairway section begin and end coordinates (2x),  type of weather warning (see Appendix B),  minimum value,  maximum value,  classification of warning,  direction of wind (see Appendix B). This information is only exchanged in special events, in case of extreme weather conditions. 1.9.2. Signal status Vessel tracking and tracing systems can be used for the transmission of status of traffic signals in inland navigation. The information to be exchanged consists of:  the position of the signal,  an identification of the kind of signal (single light, two lights, Wahrschau, etc.),  the direction of impact,  the current status of the signal. Examples of signals are given in Appendix C. The distribution of the information has to be restricted to a specific area. 1.9.3. Water level Vessel tracking and tracing systems can be used for the transmission of (actual) water level information: The information to be exchanged consists of:  gauge station,  water level value. The information will regularly be sent or sent on request. 1.10. Conclusion The functional specifications described the user needs and the data needs for each field of interest. Tracking and tracing systems will exchange particularly the dynamic information. In table 1.2 an overview is given of the accuracy requirements of the dynamic information related to the tasks described in this chapter. Table 1.2 Overview of accuracy requirements dynamic data Required accuracy Position Speed over ground Course over ground Heading Navigation medium-term ahead 15  100 m 1- 5 km/h   Navigation short-term ahead 10 m (1) 1 km/h 5o 5o VTS information service 100 m  1 km    VTS navigational assistance service 10 m (1) 1 km/h 5o 5o VTS traffic organisation service 10 m (1) 1 km/h 5o 5o Lock planning long-term 100 m  1 km 1 km/h   Lock planning medium-term 100 m 0,5 km/h   Lock operation 1 m 0,5 km/h 3o  Bridge planning medium-term 100 m  1 km 1 km/h   Bridge planning short term 100 m 0,5 km/h   Bridge operation 1 m 0,5 km/h 3o  Voyage planning 15  100 m    Transport logistics 100 m  1 km    Port and terminal management 100 m  1 km    Cargo and fleet management 100 m  1 km    Calamity abatement 100 m    Enforcement 100 m  1 km    Waterway and port infrastructure charges 100 m  1 km    2. INLAND AIS TECHNICAL SPECIFICATION 2.1. Introduction In maritime navigation, IMO has introduced the automatic identification system (AIS). All seagoing ships on international voyage falling under SOLAS convention Chapter 5 have to be equipped with AIS since the end of 2004. The European Parliament and the Council have adopted Directive 2002/59/EC (2) establishing a community vessel traffic monitoring and information system for seagoing vessels carrying dangerous or polluting goods using AIS for Ship Reporting and Monitoring. AIS technology is considered as a suitable way that can also be used for automatic identification and vessel tracking and tracing in inland navigation. Especially the real time performance of AIS and the availability of worldwide standards and guidelines are beneficial for safety related applications. To serve the specific requirements of inland navigation, AIS has to be further developed to the so-called Inland AIS technical specification while preserving full compatibility with IMO's maritime AIS and already existing standards and technical specifications in inland navigation. Because Inland AIS is compatible to the IMO SOLAS AIS it enables a direct data exchange between seagoing and inland vessels navigating in mixed traffic areas. Using AIS for automatic identification and vessel tracking and tracing in inland navigation provides the following features: AIS is:  an introduced maritime navigation system according to IMO mandatory carriage requirement for all SOLAS vessels,  operating in direct ship-to-ship mode as well as in a ship-to-shore, shore-to-ship mode,  a safety system with high requirements regarding availability, continuity and reliability,  a real time system due to the direct ship to ship data exchange,  an autonomously operating system in a self-organised manner without master station. There is no need for a central controlling intelligence,  based on international standards and procedures according to IMO SOLAS Chapter V regulation,  a type approved system to enhance safety of navigation following a certification procedure,  interoperability. The purpose of this document is to define all necessary functional requirements, amendments and extensions to the existing maritime AIS in order to create an Inland AIS for use in inland navigation. 2.2. Scope The AIS is a ship-borne radio data system, exchanging static, dynamic and voyage related vessel data between equipped vessels and between equipped vessels and shore stations. Ship-borne AIS stations broadcast the vessel's identity, position and other data in regular intervals. By receiving these transmissions, ship-borne or shore-based AIS stations within the radio range can automatically locate, identify and track AIS equipped vessels on an appropriate display like radar or Inland ECDIS. AIS systems are intended to enhance safety of navigation in ship-to-ship use, surveillance (VTS), vessel tracking and tracing, and calamity abatement support. Several types of AIS stations can be distinguished: (a) Class A mobile stations to be used by all sea going vessels falling under the IMO SOLAS chapter V carriage requirements; (b) Class B SO/CS mobile stations with limited functionality to be used by e.g. pleasure crafts; (c) Class A derivatives, having full class A functionality on VDL level, may deviate in supplementary functions and can be used by all vessels not falling under IMO carriage requirements (e.g. tugs, pilot vessels, inland vessels (to be called Inland AIS in this document), (d) base stations, including shore based simplex and duplex repeater stations. The following modes of operation can be distinguished: (e) ship-to-ship operation: all AIS equipped vessels are able to receive static and dynamic information from all other AIS equipped vessels within the radio range; (f) Ship-to-shore operation: data from AIS equipped vessels can also be received by AIS base stations connected to the RIS centre where a traffic image (TTI and/or STI) can be generated; (g) Shore-to-ship operation: safety related data from shore to vessel could be transmitted. A characteristic of AIS is the autonomous mode, using SOTDMA without any need for an organising master station. The radio protocol is designed in a way that vessel stations operate autonomously in a self-organised manner by exchanging link access parameters. Time is divided into one minute frames with 2 250 time slots per radio channel which are synchronised by GNSS UTC time. Each participant organises its access to the radio channel by choosing free time slots considering the future use of time slots by other stations. There is no need for a central intelligence controlling the slot assignment. An Inland AIS station consists in general of the following components: (h) VHF transceiver (one transmitter/two receivers); (i) GNSS receiver; (j) data processor. Universal ship-borne AIS, as defined by IMO, ITU and IEC, and recommended for the use in inland navigation uses self-organised time division multiple access (SOTDMA) in the VHF maritime mobile band. AIS operates on the internationally designated VHF frequencies AIS 1 (161,975 MHz) and AIS 2 (162,025 MHz), and can be switched to other frequencies in the VHF maritime mobile band. To serve the specific requirements of inland navigation, AIS has to be further developed to the so called Inland AIS while preserving compatibility with IMO's maritime AIS. Vessel tracking and tracing systems in inland navigation shall be compatible with maritime AIS, as defined by IMO. Therefore, AIS messages shall contain: (k) Static information, such as official ship number, call sign of vessel, name of vessel, type of vessel; (l) Dynamic information, such as vessels position with accuracy indication and integrity status; (m) Voyage related information, such as length and beam of vessel combination, hazardous cargo on board; (n) Inland navigation specific information, e.g. number of blue cones/lights according to ADN/ADNR or estimated time of arrival (ETA) at lock/bridge/terminal/border. For moving vessels an update rate for the dynamic information on tactical level can be switched between SOLAS mode and inland mode. In inland waterway mode it can be assigned between two seconds and 10 minutes. For vessels at anchor it is recommended to have an update rate of several minutes, or if information is amended. AIS is an additional source for navigational information. AIS does not replace, but supports navigational services such as radar target tracking and VTS. AIS has its strength as a means of surveillance and tracking of vessels equipped with it. Due to their different characteristics, AIS and radar complement each other. 2.3. Functional requirements 2.3.1. General requirements for Inland AIS Inland AIS is based on the maritime AIS according to IMO SOLAS regulation. Inland AIS shall cover the main functionality of IMO SOLAS AIS while considering the specific requirements for inland navigation. Inland AIS shall be compatible to the IMO SOLAS AIS and shall enable a direct data exchange between seagoing and inland vessels navigating in a mixed traffic area. The following requirements are complementary or additional requirements for Inland AIS, which differs from the IMO SOLAS AIS. 2.3.2. Information content Generally only tracking and tracing and safety related information shall be transmitted via Inland AIS. Taking into consideration this requirement, Inland AIS messages shall contain following information: Items marked with * have to be handled differently as for seagoing ships. 2.3.2.1. Static ship information The static ship information for inland vessels shall have the same parameters and the same structure as in IMO AIS as far as it is applicable. Not used parameter fields shall be set to not available. Inland specific static ship information shall be added. Static ship information is broadcast autonomously from ship or on request. User identifier (MMSI) (Standard IMO AIS) Name of ship (Standard IMO AIS) Call sign (Standard IMO AIS) IMO number * (Standard IMO AIS/not available for Inland ships) Type of ship and cargo * (Standard IMO AIS/amended for Inland AIS) Overall length (decimetre accuracy)* (Standard IMO AIS/amended for Inland AIS) Overall beam (decimetre accuracy) * (Standard IMO AIS/amended for Inland AIS) Unique European vessel identification number ENI) (Inland AIS extension) Type of vessel and convoy (ERI) (Inland AIS extension) Loaded/unloaded vessel (Inland AIS extension) 2.3.2.2. Dynamic ship information The dynamic ship information for inland vessels shall have the same parameters and the same structure as in IMO AIS as far as it is applicable. Not used parameter fields shall be set to not available. Inland specific dynamic ship information shall be added. Dynamic ship information is broadcasted autonomously from ship or on request. Position (WGS 84) (Standard IMO AIS) Speed SOG (quality information) * (Standard IMO AIS) Course COG (quality information) * (Standard IMO AIS) Heading HDG (quality information) * (Standard IMO AIS) Rate of turn ROT (Standard IMO AIS) Position accuracy (GNSS/DGNSS) (Standard IMO AIS) Time of el. position fixing device (Standard IMO AIS) Navigational status (Standard IMO AIS) Blue sign set (Inland AIS extension/regional bits in Standard IMO AIS) Quality of speed information (Inland AIS extension/derived from ship sensor or GNSS) Quality of course information (Inland AIS extension/derived from ship sensor or GNSS) Quality of heading information (Inland AIS extension/derived from certified sensor (e.g. gyro) or uncertified sensor) 2.3.2.3. Voyage related ship information The voyage related ship information for inland vessels shall have the same parameters and the same structure than in IMO AIS as far as it is applicable. Unused parameter fields shall be set to not available. Inland specific voyage related ship information shall be added. Voyage related ship information is broadcasted autonomously from ship or on request. Destination (ERI location codes) (Standard IMO AIS) Category of dangerous cargo (Standard IMO AIS) Maximum present static draught * (Standard IMO AIS) ETA (Standard IMO AIS) Maximum present static draught * (Standard IMO AIS/amended for Inland AIS) Hazardous cargo classification (Inland AIS extension) 2.3.2.4. Traffic management information Traffic management information is for specific use in inland navigation. This information is transmitted when required or on request to/from inland vessels only. ETA at lock/bridge/terminal ETA at lock/bridge/terminal information is transmitted as addressed message from ship to shore. Lock/bridge/terminal ID (UN/LOCODE) (Inland AIS extension) ETA at lock/bridge/terminal (Inland AIS extension) Number of assisting tugboats (Inland AIS extension) Air draught (Inland AIS extension) RTA at lock/bridge/terminal RTA at lock/bridge/terminal information is transmitted as addressed message from shore to ship. Lock/bridge/terminal ID (UN/LOCODE) (Inland AIS extension) RTA at lock/bridge/terminal (Inland AIS extension) Number of persons on board The number of persons on board is transmitted preferably as an addressed message from ship to shore on request or on event. Total number of persons on board (Standard IMO AIS) Number of crew member on board (Inland AIS extension) Number of passengers on board (Inland AIS extension) Number of shipboard personnel on board (Inland AIS extension) Signal status Signal status information is transmitted as broadcast message from shore to ship Signal position (WGS84) (Inland AIS extension) Signal form (Inland AIS extension) Light status (Inland AIS extension) EMMA warnings EMMA warning information is transmitted as broadcast message from shore to ship Local weather warnings (Inland AIS extension) Water levels Water Level Information is transmitted as broadcast message from shore to ship Local water level information (Inland AIS extension) Safety related messages Safety related messages are transmitted when required as broadcast or as addressed messages. 2.3.3. Reporting interval of information transmission The different information types of Inland AIS shall be transmitted with different reporting rates. For moving vessels in inland waterway areas the reporting rate for the dynamic information can be switched between SOLAS mode and inland waterway mode. In inland mode it can be assigned between two seconds and 10 minutes. In mixed traffic areas like seaports it shall be possible to decrease the reporting rate for dynamic information by the competent authority to ensure a balance in reporting behaviour between inland vessels and SOLAS vessels. The reporting behaviour shall be switchable by TDMA commands from a base station (automatic switching by TDMA telecommand via message 23) and by commands from ship-borne systems, e.g. MKD, ECDIS or on board computer, via interface, e.g. IEC 61162 (automatic switching by ship-borne system command). For static and voyage related information it is recommended to have a reporting rate of several minutes, on request, or if information is amended. Following reporting rates are applicable: Static ship information: Every six minutes or when data has been amended or on request Dynamic ship information: Depends on navigational status and ship operating mode, either inland waterway mode or SOLAS mode (default), see Table 2.1 Voyage related ship information: Every six minutes, when data has been amended or on request Traffic management information: As required (to be defined by competent authority) Safety related messages: As required Table 2.1 Update rate of dynamic ship information Ship dynamic conditions Nominal reporting interval Ship status at anchor and not moving faster than three knots Three minutes (3) Ship status at anchor and moving faster than three knots 10 seconds (3) Ship operating in SOLAS mode, moving 0 to 14 knots 10 seconds (3) Ship operating in SOLAS mode, moving 0 to 14 knots and changing course 3 1/3 seconds (3) Ship operating in SOLAS mode, moving 14 to 23 knots Six seconds (3) Ship operating in SOLAS mode, moving 14 to 23 knots and changing course Two seconds Ship operating in SOLAS mode, moving faster than 23 knots Two seconds Ship operating in SOLAS mode, moving faster than 23 knots and changing course Two seconds Ship operating in inland waterway mode (4) Assigned between two seconds and 10 minutes 2.3.4. Technology platform The technical solution of Inland AIS is based on the same technical standards as IMO SOLAS AIS (Rec. ITU-R M.1371-1, IEC 61993-2). The use of Class A mobile station derivates or Class B SO mobile station derivates using SOTDMA techniques are recommended as platform for Inland AIS. The use of the Class B CS using CSTDMA techniques is not possible, because it does not guarantee the same performance as the Class A or Class B SO equipment. Neither can the successful transmission to radio link be granted nor does it provide the capability to send the Inland AIS specific messages defined in this technical specification. As long as no Class B SO devices are available, Inland AIS Mobile equipment is a derivative of the maritime AIS Class A mobile equipment according IMO SOLAS regulation. 2.3.5. Compatibility to IMO Class A transponders Inland AIS transponders must be compliant to IMO Class A transponders and must therefore be capable of receiving and processing all IMO AIS messages (according to ITU-R M.1317-1 and IALA technical clarifications on ITU-R M.1371-1) and in addition the messages defined in Chapter 2.4 of these standards. The DSC transmitting (tx) capability and the provision of an MKD are not required for Inland AIS transponders. The manufacturers may remove the respective hard- and software from the Class A transponders. 2.3.6. Unique identifier In order to guarantee the compatibility to maritime vessels, the Maritime Mobile Service Identifier (MMSI) number must be used as a unique station identifier (radio equipment identifier) for the Inland AIS transponders. 2.3.7. Application identifier for Inland AIS application specific messages To serve the information requirement for inland navigation application specific messages are used. The application specific messages consist of the Standard AIS framework (message ID, repeat indicator, source ID, destination ID), the Application Identifier (AI = DAC + FI) and the data content (variable length up to a given maximum). The 16-bit application identifier (AI = DAC + FI) consists of 10-bit designated area code (DAC): international (DAC = 1) or regional (DAC > 1) 6-bit function identifier (FI)  allows for 64 unique application specific messages. For Inland AIS application specific messages the DAC 200 is used. 2.3.8. Application requirements It is necessary to input and display Inland AIS messages (binary coded). This shall be handled by an application (preferably with a GUI capable of interfacing the AIS transponder) at the Presentation Interface (PI), or in the transponder itself. Possible data conversions (e.g. knots into km/h) or information concerning all ERI codes (location, ship type) shall be handled there. Furthermore the transponder or the relevant application shall be capable of storing also the inland specific static data in the internal memory, in order to keep the information when the unit is without power supply. In order to program the inland specific data into the transponder the input sentences listed in Appendix D: Proposed digital interface sentences for Inland AIS are proposed. The Inland AIS equipment shall provide as a minimum an external RTCM SC 104 interface for the input of DGNSS correction and integrity information. 2.4. Protocol amendments for Inland AIS 2.4.1. Message 1, 2, 3: position reports (ITU-R 1371-1, § 3.3.8.2.1) Table 2.2 Position report Parameter Number of bits Description Message ID 6 Identifier for this message 1, 2 or 3 Repeat indicator 2 Used by the repeater to indicate how many times a message has been repeated Default = 0; 3 = do not repeat any more User ID (MMSI) 30 MMSI number Navigational Status 4 0 = under way using engine; 1 = at anchor; 2 = not under command; 3 = restricted manoeuvrability; 4 = constrained by her draught; 5 = moored; 6 = aground; 7 = engaged in fishing; 8 = under way sailing; 9 = reserved for future amendment of Navigational Status for HSC; 10 = reserved for future amendment of Navigational Status for WIG; 11  14 = reserved for future use; 15 = not defined = default Rate of turn ROTAIS 8 ±127 ( 128 (80 hex) indicates not available, which shall be the default) Coded by ROTAIS = 4,733 SQRT(ROTINDICATED) degrees/min ROTINDICATED is the Rate of Turn (720o per minute), as indicated by an external sensor +127 = turning right at 720o per minute or higher; 127 = turning left at 720o per minute or higher Speed over ground 10 Speed over ground in 1/10 knot steps (0-102,2 knots) 1 023 = not available; 1 022 = 102,2 knots or higher (5) Position accuracy 1 1 = high (< 10 m; Differential Mode of e.g. DGNSS receiver) 0 = low (> 10 m; Autonomous Mode of e.g. GNSS receiver or of other Electronic Position Fixing Device) ; default = 0 Longitude 28 Longitude in 1/10 000 min ( ±180o, East = positive, West = negative. 181o (6791AC0 hex) = not available = default) Latitude 27 Latitude in 1/10 000 min ( ± 90o, North = positive, South = negative, 91o (3412140 hex) = not available = default) Course over ground 12 Course over ground in 1/10o (0-3599). 3 600 (E10 hex) = not available = default; 3 601  4 095 shall not be used True heading 9 Degrees (0-359) (511 indicates not available = default). Time stamp 6 UTC second when the report was generated (0-59, or 60 if time stamp is not available, which shall also be the default value, or 62 if Electronic Position Fixing System operates in estimated (dead reckoning) mode, or 61 if positioning system is in manual input mode or 63 if the positioning system is inoperative) Blue sign 2 Indication if blue sign is set 0 = not available = default, 1 = no 2 = yes, 3 = not used (6) Regional bits 2 Reserved for definition by a competent regional authority. Shall be set to zero, if not used for any regional application. Regional applications shall not use zero. Spare 1 Not used. Shall be set to zero. Reserved for future use RAIM flag 1 RAIM (receiver autonomous integrity monitoring) flag of electronic position fixing device; 0 = RAIM not in use = default; 1 = RAIM in use) Communication State 19 See ITU-R M. 1371-1 table 15B 168 Occupies one slot 2.4.2. Message 5: Ship static and voyage related data (ITU-R 1371-1, § 3.3.8.2.3) Table 2.3 Ship static and dynamic data report Parameter Number of bits Description Message ID 6 Identifier for this message 5 Repeat indicator 2 Used by the repeater to indicate how many times a message has been repeated Default = 0; 3 = do not repeat any more User ID (MMSI) 30 MMSI number AIS version indicator 2 0 = Station compliant with AIS Edition 0; 1  3 = Station compliant with future AIS Editions 1, 2, and 3 IMO number 30 1  999999999; 0 = not available = default (7) Call sign 42 7 Ã  6 bit ASCII characters, @@@@@@@ = not available = default (8) Name 120 Maximum 20 characters 6 bit ASCII, @@@@@@@@@@@@@@@@@@@@ = not available = default Type of ship and cargo 8 0 = not available or no ship = default; 1  99 = as defined in § 3.3.8.2.3.2; 100  199 = preserved, for regional use; 200  255 = preserved, for future use (9) Dimensions of ship/convoy 30 Reference point for reported position; Also indicates the dimension of ship in metres (see Fig. 18 and § 3.3.8.2.3.3) (10), (11), (12) Type of electronic position fixing device 4 0 = Undefined (default), 1 = GPS, 2 = GLONASS, 3 = Combined GPS/GLONASS, 4 = Loran-C, 5 = Chayka, 6 = Integrated Navigation System, 7 = surveyed, 8  15 = not used ETA 20 Estimated Time of Arrival; MMDDHHMM UTC Bits 19  16: month; 1  12; 0 = not available = default; Bits 15  11: day; 1  31; 0 = not available = default; Bits 10  6: hour; 0  23; 24 = not available = default; Bits 5  0: minute; 0  59; 60 = not available = default Maximum present static draught 8 in 1/10 m, 255 = draught 25,5 m or greater, 0 = not available = default (11) Destination 120 Maximum 20 characters using 6-bit ASCII; @@@@@@@@@@@@@@@@@@@@ = not available. (13) DTE 1 Data terminal ready (0 = available, 1 = not available = default) Spare 1 Spare. Not used. Shall be set to zero. Reserved for future use 424 Occupies two slots 2.4.3. Message 23, group assignment command (ITU-R M. 1371-2 [PDR) Table 2.4 Group assignment command Parameter Number of bits Description Message ID 6 Identifier for message 23; always 23 Repeat Indicator 2 Used by the repeater to indicate how many times a message has been repeated. 0  3; default = 0; 3 = do not repeat any more. Source ID 30 MMSI of assigning station. Spare 2 Spare. Shall be set to zero. Reserved for future use. Longitude 1 18 Longitude of area to which the group assignment applies; upper right corner (north-east); in 1/10 min ( ± 180o, East = positive, West = negative). Latitude 1 17 Latitude of area to which the group assignment applies; upper right corner (north-east); in 1/10 min ( ± 90o, North = positive, South = negative). Longitude 2 18 Longitude of area to which the group assignment applies; lower left corner (south-west); in 1/10 min ( ± 180o, East = positive, West = negative). Latitude 2 17 Latitude of area to which the group assignment applies; lower left corner (south-west); in 1/10 min ( ± 90o, North = positive, South = negative). Station type 4 0 = all types of mobiles (default) ; 1 = reserved for future use; 2 = all types of Class B mobile stations; 3 = SAR airborne mobile station; 4 = A to N station; 5= Class BCS ship-borne mobile station (IEC62287 only); 6= inland waterways 7 to 9= regional use and 10 to 15 = for future use Type of ship and cargo type 8 0= all types (default) 1...99 see Table 18 of ITU-R M.1371-1 100...199 reserved for regional use 200...255 reserved for future use Spare 22 Reserved for future use. Not used. Shall be set to zero. Tx/Rx mode 2 This parameter commands the respective stations to one of the following modes: 0 = TxA/TxB, RxA/RxB (default); 1 = TxA, RxA/RxB, 2 = TxB, RxA/RxB, 3 = reserved for future use Reporting interval 4 This parameter commands the respective stations to the reporting interval given in Table 2.5 below Quiet time 4 0 = default = no quiet time commanded; 1  15 = quiet time of 1 to 15 min. Spare 6 Spare. Not used. Shall be set to zero. Reserved for future use Total 160 Occupies one time period Table 2.5 Reporting interval settings for use with message 23 Reporting interval field setting Reporting interval for message18 0 As given by the autonomous mode 1 10 minutes 2 Six minutes 3 Three minutes 4 One minute 5 30 seconds 6 15 seconds 7 10 seconds 8 Five seconds 9 Two seconds 10 Next shorter reporting interval 11 Next longer reporting interval 12 to 15 Reserved for future use Note: When the dual channel operation is suspended by Tx/Rx mode command 1 or 2, the resulting reporting interval is twice the interval given in above table. 2.4.4. Application of specific messages (ITU-R 1371-1, § 3.3.8.2.4/ § 3.3.8.2.6) For the necessary data exchange in inland navigation Inland AIS application specific messages are defined. The regional application identifiers (RAI) of the Inland AIS application specific messages consist of the DAC 200 a function identifier (FI) as defined in this section. 2.4.4.1. Allocation of function identifiers (FI) within the Inland AIS branch The FIs within the Inland AIS branch shall be allocated and used as described in ITU-R M.1371-1 table 37B. Every FI within the Inland branch shall be allocated to one of the following groups of application fields:  general usage (Gen),  vessel traffic Services (VTS),  aids-to-navigation (A-to-N),  search and rescue (SAR). Table 2.6: FI within the Inland AIS branch FI FIG Name of regional function message Sent by Broadcast Addressed Description 10 Gen Inland ship static and voyage related data Ship X See inland specific message FI10: Inland ship static data and voyage related data 21 VTS ETA at lock/bridge/terminal Ship X See inland specific message FI21: ETA at lock/bridge/terminal 22 VTS RTA at lock/bridge/terminal Shore X See inland specific message FI 22: RTA at lock/bridge/terminal 23 VTS EMMA warning Shore X See inland specific message FI23: EMMA warning 24 VTS Water level Shore X See inland specific message 24: water level 40 A-to-N Signal status Shore X See inland specific message 40: signal status 55 SAR Inland number of persons on board Ship X X (preferably) See inland specific message FI 55: number of persons on board Some FI within the inland branch shall be reserved for future use. 2.4.4.2. Definition of inland specific messages Inland specific message FI 10: inland ship static and voyage related data This message shall be used by inland vessels only, to broadcast ship static and voyage related data in addition to message 5. The message shall be sent with binary message 8 as soon as possible (from the AIS point of view) after message 5. Table 2.7 Inland vessel data report Parameter Number of bits Description Message ID 6 Identifier for message 8; always 8 Repeat indicator 2 Used by the repeater to indicate how many times a message has been repeated. Default = 0; 3 = do not repeat any more Source ID 30 MMSI number Spare 2 Not used, shall be set to zero. Reserved for future use Binary data Application identifier 16 As described in Table 2.6 Unique European vessel identification number 48 8*6 Bit ASCII characters Length of ship 13 1  8 000 (rest not to be used) length of ship in 1/10m 0 = default Beam of ship 10 1  1 000 (rest not to be used) beam of ship in 1/10m; 0 = default Vessel and convoy type 14 Numeric ERI Classification (CODES): vessel and convoy Type as described in Appendix E: ERI ship types Hazardous cargo 3 Number of blue cones/lights 0  3; 4 = B-Flag, 5 = default = unknown Draught 11 1  2 000 (rest not used) draught in 1/100m, 0 = default = unknown Loaded/unloaded 2 1 = loaded, 2 = unloaded, 0 = not available/default, 3 shall not be used Quality of speed information 1 1 = high, 0 = low/GNSS = default (14) Quality of course information 1 1 = high, 0 = low/GNSS = default (14) Quality of heading information 1 1 = high, 0 = low = default (14) Spare 8 Not used, shall be set to zero. Reserved for future use 168 Occupies one slot The details regarding the ERI ship type coding can be found in Appendix E. Inland specific message FI 21: ETA at lock/bridge/terminal This message shall be used by inland vessels only, to send an ETA report to a lock, bridge or terminal in order to apply for a time slot in resource planning. The message shall be sent with binary message 6. An acknowledgement by inland branch function message 22 shall be received within 15 minutes. Otherwise the Inland branch function message 21 shall be repeated once. Table 2.8: ETA report Parameter Bit Description Message ID 6 Identifier for message 6; always 6 Repeat indicator 2 Used by the repeater to indicate how many times a message has been repeated. Default = 0; 3 = do not repeat any more Source ID 30 MMSI number of source station Sequence number 2 0  3 Destination ID 30 MMSI number of destination station (15) Retransmit flag 1 Retransmit flag shall be set upon retransmission: 0 = no retransmission = default; 1 = retransmitted Spare 1 Not used. Shall be set to zero. Reserved for future use Binary data Application identifier 16 as described in Table 2.6 UN country code 12 2*6 Bit characters UN location code 18 3*6 Bit characters Fairway section number 30 5*6 Bit characters Terminal code 30 5*6 Bit characters Fairway hectometre 30 5*6 Bit characters ETA at lock/bridge/terminal 20 Estimated time of arrival; MMDDHHMM UTC Bits 19  16: month; 1  12; 0 = not available = default; Bits 15  11: day; 1  31; 0 = not available = default; Bits 10  6: hour; 0  23; 24 = not available = default; Bits 5  0: minute; 0  59; 60 = not available = default Number of assisting tugboats 3 0  6, 7 = unknown = default Air draught 12 0  4 000 (rest not used), in 1/100m, 0 = default = not used Spare 5 Not used, shall be set to zero. Reserved for future use. 248 Occupies two slots Inland specific message FI 22: RTA at lock/bridge/terminal This message shall be sent by base stations only, to assign a RTA at a lock, bridge or terminal to a certain vessel. The message shall be sent with binary message 6 as reply on inland branch function message 21. Table 2.9 RTA report Parameter Bit Description Message ID 6 Identifier for message 6; always 6 Repeat indicator 2 Used by the repeater to indicate how many times a message has been repeated. Default = 0; 3 = do not repeat any more Source ID 30 MMSI number of source station Sequence number 2 0  3 Destination ID 30 MMSI number of destination station Retransmit flag 1 Retransmit flag shall be set upon retransmission: 0 = no retransmission = default; 1 = retransmitted Spare 1 Not used, shall be set to zero. Reserved for future use Binary data Application identifier 16 As described in Table 2.6 UN country code 12 2*6 Bit characters UN location code 18 3*6 Bit characters Fairway section number 30 5*6 Bit characters Terminal code 30 5*6 Bit characters Fairway hectometre 30 5*6 Bit characters RTA at lock/bridge/terminal 20 Recommended time of arrival; MMDDHHMM UTC Bits 19  16: month; 1  12; 0 = not available = default; Bits 15  11: day; 1  31; 0 = not available = default; Bits 10  6: hour; 0  23; 24 = not available = default; Bits 5  0: minute; 0  59; 60 = not available = default Lock/bridge/terminal status 2 0 = operational 1 = limited operation (e.g. obstructed by technical conditions, only one lock chamber available, etc.) 2 = out of order 3 = not available Spare 2 Not used, shall be set to zero. Reserved for future use 232 Occupies two slots Inland specific message FI 55: number of persons on board This message shall be sent by inland vessels only, to inform about the number of persons (passengers, crew, shipboard personnel) on board. The message shall be sent with binary message 6 preferably on event or on request using IAI binary functional message 2. Alternatively the Standard IMO binary message number of persons on board (IAI number 16) could be used. Table 2.10 Persons on board report Parameter Bit Description Message ID 6 Identifier for message 6; always 6 Repeat indicator 2 Used by the repeater to indicate how many times a message has been repeated. Default = 0; 3 = do not repeat any more Source ID 30 MMSI number of source station Sequence number 2 0  3 Destination ID 30 MMSI number of destination station Retransmit flag 1 Retransmit flag shall be set upon retransmission: 0 = no retransmission = default; 1 = retransmitted. Spare 1 Not used, shall be set to zero. Reserved for future use Binary data Application identifier 16 As described in Table 2.6 Number of crew members on board 8 0  254 crew members, 255 = unknown = default Number of passengers on board 13 0  8 190 passengers, 8 191 = unknown = default Number of shipboard personnel on board 8 0  254 shipboard personnel, 255 = unknown = default Spare 51 Not used, shall be set to zero. Reserved for future use. 168 Occupies one slot Inland specific message FI23: EMMA warning The EMMA warning shall be used to warn shippers using graphical symbols on the ECDIS screen of heavy weather conditions. The following message is capable of transmitting the EMMA data using the AIS channel. It will not replace the Notices to Skippers warnings. This message shall be sent by base stations only, to give weather warnings to all vessels in a certain area. The message shall be sent with binary message 8 on demand. Table 2.11 EMMA warning report Parameter Bit Description Message ID 6 Identifier for message 8; always 8 Repeat indicator 2 Used by the repeater to indicate how many times a message has been repeated. Default = 0; 3 = do not repeat any more Source ID 30 MMSI number Spare 2 Not used, shall be set to zero. Reserved for future use. Binary data Application identifier 16 As described in Table 2.6 Start date 17 Start of validity period (YYYYMMDD), Bits 18-10: year since 2000 1-255; 0 = default) Bits 9-6: month (1-12; 0 = default) Bits 5-1: day (1-31; 0 = default) End date 17 End of validity period (YYYYMMDD), Bits 18-10: year since 2000 1-255; 0 = default) Bits 9-6: month (1-12; 0 = default) Bits 5-1: day (1-31; 0 = default) Start time 11 Start time of validity period (HHMM) UTC Bits 11-7: hour (0-23; 24 = default) Bits 6-1: minute (0-59; 60 = default) End time 11 End time of validity period (HHMM) UTC Bits 11-7: hour (0-23; 24 = default) Bits 6-1: minute (0-59; 60 = default) Start longitude 28 Begin of the fairway section Start latitude 27 Begin of the fairway section End longitude 28 End of the fairway section End latitude 27 End of the fairway section Type 4 type of weather warning: 0 = default/unknown, others see Appendix B: EMMA CODES Table B.1 Min value 9 Bit 0: 0 = positive, 1 = negative value = default Bits 1  8 = value (0  253; 254 = 254 or greater, 255 = unknown = default) Max value 9 Bit 0: 0 = positive, 1 = negative value = default Bits 1  8 = value (0  253; 254 = 254 or greater, 255 = unknown = default) Classification 2 Classification of warning (0 = unknown/default, 1 = slight, 2 = medium, 3 = strong/heavy) according to Appendix B: EMMA CODES Table B.2 Wind direction 4 Direction of wind: 0 = default/unknown, others see Appendix B: EMMA CODES Table B.3 Spare 6 Not used, shall be set to zero. Reserved for future use. 256 Occupies two slots Table 2.12 Weather type code Code Description (EN) AIS WI Wind 1 RA Rain 2 SN Snow and ice 3 TH Thunderstorm 4 FO Fog 5 LT Low temperature 6 HT High temperature 7 FL Flood 8 FI Fire in the forests 9 Table 2.13 Weather category type code Code Description (EN) AIS 1 Slight 1 2 Medium 2 3 Strong, heavy 3 Table 2.14 Wind direction code Code Description (EN) AIS N North 1 NE North-east 2 E East 3 SE South-east 4 S South 5 SW South-west 6 W West 7 NW North-west 8 Inland specific message 24: water levels This message shall be used to inform skippers about actual water levels in their area. It is additional short term information to the water levels distributed via Notices to Skippers. The update rate shall be defined by the competent authority. It is possible to transmit the water levels of more than four gauges using multiple messages. This message shall be sent by base stations only, to give water level information to all vessels in a certain area. The message shall be sent with binary message 8 at regular intervals. Table 2.15 Water level report Parameter Bit Description Message ID 6 Identifier for message 8; always 8 Repeat indicator 2 Used by the repeater to indicate how many times a message has been repeated. Default = 0; 3 = do not repeat any more Source ID 30 MMSI number Spare 2 Not used, shall be set to zero. Reserved for future use Binary data Application identifier 16 As described in Table 2.6 UN country code 12 UN country code using 2*6-Bit ASCII characters according to ERI specification Gauge ID 11 National unique ID of gauge (16) 1-2047, 0 = default = unknown Water level 14 Bit 0: 0 = negative value, 1 = positive value Bits 1-11: 1-8191, in 1/100m, 0 = unknown = default (17) Gauge ID 11 National unique ID of gauge (16) 1-2047, 0 = default = unknown Water level 14 Bit 0: 0 = negative value, 1 = positive value Bits 1-11: 1-8191, in 1/100m, 0 = unknown = default (17) Gauge ID 11 National unique ID of gauge (16) 1-2047, 0 = default = unknown Water level 14 Bit 0: 0 = negative value, 1 = positive value Bits 1-11: 1-8191, in 1/100m, 0 = unknown = default (17) Gauge ID 11 National unique ID of gauge (16) 1-2047, 0 = default = unknown Water level 14 Bit 0: 0 = negative value, 1 = positive value Bits 1-11: 1-8191, in 1/100m, 0 = unknown = default (17) 168 Occupies one slot Inland specific message 40: signal status This message shall be sent by base stations only, to inform about the status of different light signals to all vessels in a certain area. The information shall be displayed on an external Inland ECDIS display as dynamic symbols. The message shall be sent with binary message 8 at regular intervals. Table 2.16 Signal status report Parameter Bit Description Message ID 6 Identifier for message 8; always 8 Repeat indicator 2 Used by the repeater to indicate how many times a message has been repeated Default = 0; 3 = do not repeat any more Source ID 30 MMSI number Spare 2 Not used, shall be set to zero. Reserved for future use Binary data Application identifier 16 As described in Table 2.6 Signal position longitude 28 Longitude in 1/10 000 min ( ±180 degrees, East = positive, West = negative 181 degrees (6791AC0 hex) = not available = default) Signal position latitude 27 Latitude in 1/10 000 min ( ±90 degrees, North = positive, South = negative, 91 degrees (3412140 hex) = not available = default) Signal form 4 0,15 = unknown = default, 1-14 signal form according to Appendix C: Example of Signal Status Orientation of signal 9 Degrees (0-359) (511 indicates not available = default) Direction of impact 3 1 = upstream, 2 = downstream, 3 = to the left bank, 4 = to the right bank, 0 = unknown = default, rest not used Light status 30 Status (1 to 7) of up to 9 lights (light 1 to light 9 from left to right, 100000000 means colour 1 at light 1) per signal according to Appendix C: example of signal status. 000000000 = default, 777777777 maximum, rest not used Spare 11 Not used, shall be set to zero. Reserved for future use 168 Occupies one slot An example of signal status is given in APPENDIX C: Example of Signal Status (1) In addition, the requirements of the IMO Resolution A.915 (22) regarding the integrity, the availability and the continuity for position accuracy on inland waterways shall be fulfilled. (2) Directive 2002/59/EC of the European Parliament and of the Council of 27 June 2002 establishing a Community vessel traffic monitoring and information system repealing Council Directive 93/75/EEC (OJ L 208, 5.8.2002, p. 10). (3) When a mobile station determines that it is the semaphore (refer to ITU-R M.1371-1, Annex 2, § 3.1.1.4), the reporting rate shall increase to once per two seconds (refer to ITU-R M.1371-1, Annex 2, § 3.1.3.3.2). (4) Shall be switched by competent authority using message 23, when ship enters inland waterway area. (5) Knots shall be calculated in km/h by external onboard equipment. (6) Shall only be evaluated if the report is coming from an Inland AIS vessel and if the information is derived by automatic means (direct connection to switch). (7) Shall be set to 0 for inland vessels. (8) ATIS code shall be used for inland vessels. (9) Best applicable ship type shall be used for inland navigation. (10) The dimensions shall be set to the maximum rectangle size of the convoy. (11) The decimetre accuracy of the inland information shall be rounded upwards. (12) The reference point information has to be taken out of the SSD NMEA-record by distinguishing the field source identifier. Position reference point information with source identifier AI, has to be stored as internal one. Other source identifiers will lead to reference point information for the external reference point. (13) The UN location codes and ERI terminal codes shall be used. (14) Shall be set to 0 if no type approved sensor (e.g. gyro) is connected to the transponder. (15) A virtual MMSI number shall be used for each country, each national AIS network shall route messages addressed to other countries using this virtual MMSI number. (16) Shall be defined by ERI for each country. (17) Difference value referring to reference water level (GlW in Germany, RNW on the Danube). Appendix A DEFINITIONS A.1 Services River information services (RIS) An European concept for harmonised information services to support traffic management and transport management in inland navigation, including the interfaces to other transport modes. Vessel traffic management Vessel traffic management is providing information orally as well as electronically as well as giving directions in interaction with and response to vessels in a traffic flow to optimise the smooth (efficient) and safe transport. Vessel traffic management shall comprise at least one of the below defined elements:  vessel traffic services,  information services,  navigational assistance services,  traffic organisation service,  lock planning (long and medium term),  lock operation,  bridge planning (medium and short term),  bridge operation,  navigational information. Vessel traffic services (VTS) Vessel traffic service is a service implemented by a competent authority, designed to improve the safety and efficiency of vessel traffic and to protect the environment. The service shall have the capability to interact with the traffic and to respond to traffic situations developing in the area. VTS services  VTS shall comprise at least an information service and may also include others, such as a navigational assistance service, or a traffic organisation service, or both, defined as below:  an information service is a service to ensure that essential information becomes available in time for on-board navigational decision-making,  a navigational assistance service is a service to assist on-board navigational decision-making and to monitor its effects. Navigational assistance is especially of importance in reduced visibility or difficult meteorological circumstances or in case of defects or deficiencies affecting the radar, steering or propulsion. Navigational assistance is given in due form of position information at the request of the traffic participant or in special circumstances when deemed necessary by the VTS operator,  a traffic organisation service is a service to prevent the development of dangerous vessel traffic situations by managing of traffic movements and to provide for the safe and efficient movement of vessel traffic within the VTS area. (Source: IALA VTS guidelines) VTS area is the delineated, formally declared service area of the VTS. A VTS area may be subdivided in sub-areas or sectors. (Source: IALA VTS guidelines) Navigational information is information provided to the skipper on board to support in on-board decision-making. (Source: IALA VTS guidelines) Tactical traffic information (TTI) is the information affecting the skipper's or the VTS operator's immediate decisions with respect to in the actual traffic situation and the close geographic surroundings. A tactical traffic image contains position information and specific vessel information of all targets detected by a radar presented on an Electronic Navigational Chart and  if available  enhanced by external Traffic Information, such as the information delivered by an AIS. TTI may be provided on board of a vessel or on shore, e.g. in a VTS Centre. (Source: RIS guidelines) Strategic traffic information (STI) is the information affecting the medium and long-term decisions of RIS users. A strategic traffic image contributes to the planning decision capabilities regarding a safe and efficient voyage. A strategic traffic image is produced in a RIS centre and delivered to the users on demand. A strategic traffic image contains all relevant vessels in the RIS area with their characteristics, cargoes and positions, reported by VHF voice reporting or electronic ship reporting, stored in a database and presented in a table or on an electronic map. Strategic Traffic Information may be provided by a RIS/VTS centre or by an office. (Source: RIS guidelines) (Vessel) tracking and tracing  (Vessel) tracking means the function of maintaining status information of the vessel, such as the current position and characteristics, and  if needed  combined with information on cargo and consignments.  (Vessel) tracing means the retrieving of information concerning the whereabouts of the vessel and  if needed  information on cargo, consignments and equipment. (Source: RIS guidelines) Vessel traffic monitoring is providing important information relating to the movements of relevant ships in a RIS area. This includes information about ships identity, position, (type of cargo) and port of destination. (New) Logistics The planning, execution and control of the movement and placement of people and/or goods and the supporting activities related to such movement and placement within a system organised to achieve specific objectives. (Source: COMPRIS WP8 Standardisation) A.2 Players Shipmaster The person responsible for the overall safety of the vessel, cargo, passengers and crew and thereby for the voyage plan of the vessel and the condition of the vessel, the cargo, respectively passengers and the quality and quantity of the crew. Conning skipper The person who navigates the vessel according to voyage plan instructions of the shipmaster. (Source: COMPRIS WP2, Architecture) VTS operator A person, appropriately qualified by the competent authority, performing one or more tasks contributing to the services of the VTS (Source: IALA VTS guidelines for inland waters). The person who monitors and controls the fluent and safe progress of traffic within the area around the VTS centre. (Source: COMPRIS WP2, Architecture) Competent authority The competent authority is the authority made responsible for safety, in whole or in part, by the government, including environmental friendliness and efficiency of vessel traffic. The competent authority usually has the tasks of planning, arranging funding and of commissioning of RIS. (Source: RIS guidelines) RIS authority The RIS authority is the authority with the responsibility for the management, operation and coordination of the RIS, the interaction with participating vessels and safe and effective provision of the service. (Source: RIS guidelines) RIS operator A person performing one or more tasks contributing to the services of RIS. (new) Lock operator The person who monitors and controls the fluent and safe progress of traffic around and through a lock and who is responsible for the locking process in itself. (Source: COMPRIS WP2, Architecture) Bridge operator The person who monitors and controls the fluent and safe progress of traffic around a moveable bridge and who is responsible for the operation of a movable bridge. (Source: COMPRIS WP2, Architecture) Terminal operator (synonym: stevedore) A party responsible for the execution of loading, stowing and discharging (unloading) of vessels. (Source: COMPRIS WP8 Standardisation) Fleet manager A person planning and observing the actual (navigational) status of a number of vessels moving or working under one command or ownership. (New) Operator in calamity centres of emergency services The person who monitors, controls and organises the safe and smooth fighting of accidents, incidents and calamities. (New) Consignor (synonym: cargo shipper or sender) The merchant (person) by whom, in whose name or on whose behalf a contract of carriage of goods has been concluded with a carrier or any party by whom, in whose name or on whose behalf the goods are actually delivered to the carrier in relation to the contract of carriage. (Source: COMPRIS WP8 Standardisation) Consignee The party such as mentioned in the transport document by whom goods, cargo or containers are to be received. (Source: Transport and logistics glossary (P&O Nedlloyd) and COMPRIS WP8 Standardisation) Freight broker (Synonym: freight forwarder) The person responsible on behalf of the transport supplier for the physical transport of the goods to be executed. The freight broker offers transport capacity to shippers on behalf of the transport supplier and is this way mediator between supply forwarder and shipmaster. (Source: COMPRIS WP2, Architecture) Supply forwarder The person who is responsible on behalf of the shipper for the organisation of the physical transport of the goods that shall be exchanged. The supply forwarder offers cargo to transporters on behalf of the shipper. (Source: COMPRIS WP2, Architecture) Customs The department of the Civil Service that deals with the levying of duties and taxes on imported goods from foreign countries and the control over the export and import of goods, e.g. allowed quota prohibited goods. (Source: Transport and logistics glossary (P&O Nedlloyd), Appendix B EMMA CODES Table B.1 Weather type code Code Description (EN) WI Wind RA Rain SN Snow and ice TH Thunderstorm FO Fog LT Low temperature HT High temperature FL Flood FI Fire in the forests Table B.2 Weather category code Code Description (EN) 1 Slight 2 Medium 3 strong, heavy Table B.3 Wind direction code Code Description (EN) N North NE North-east E East SE South-east S South SW South-west W West NW North-west Appendix C Example of signal status C.1 Light status The examples show a grey background in a square of a fixed size of about 3 mm x 3 mm at all display scales with a post like it is used for the present static signal in the presentation library. The white point in the centre of the post indicates the position and the post itself allows the user to read the direction of impact. (At a lock, for example, there are often signals for vessels leaving the lock chamber and vessels entering the lock chamber on the inner and the outer side of the door construction) However, the manufacturer of the display software can design the shape of the symbol and the background colour. The status of a signal can be No light, white, yellow, green, red, white flashing and yellow flashing according to CEVNI. C.2 Signal forms For each of these signals there are a lot of possible combinations of lights. It is required to use: a number to indicate the kind of signal, and a number for each light on a signal to indicate its status: 1 = no light, 2 = white, 3 = yellow, 4 = green, 5 = red, 6 = white flashing, and 7 = yellow flashing. Appendix D PROPOSED DIGITAL INTERFACE SENTENCES FOR INLAND AIS D.1 Input sentences The serial digital interface of the AIS is supported by existing IEC 61162-1 sentences and new IEC 61162-1 like sentences. The detailed descriptions for the digital interface sentences are found in either IEC 61162-1 edition 2, or in Publicly Available Specification IEC PAS 61162-100. This appendix contains draft information used during the development of Inland AIS in order to input the inland specific data (see) into the Inland AIS shipboard unit. New IEC 61162-1 sentences have to be specified. Prior to an adoption of approved sentences for Inland AIS by IEC 61162-1, proprietary sentence shall be used. D.2 Inland waterway static ship data This sentence is used to enter inland navigation static ship data into an Inland AIS unit. For setting the inland static ship data the sentence $PIWWSSD with the following content is proposed: Note 1 ERI ship type according to ERI classification (see Appendix E) Note 2 length of ship 0 to 800,0 metres Note 3 beam of ship 0 to 100,0 metres Note 4 quality of speed information 1=high or 0=low Note 5 quality of course information 1=high or 0=low Note 6 quality of heading information 1=high or 0=low D.3 Inland waterway voyage data This sentence is used to enter inland navigation voyage ship data into a Inland AIS unit. For setting the inland voyage related data the sentence $PIWWIVD with the following content is proposed: Note 1 See Table 2.5 Reporting rate settings, default setting: 0 Note 2 number of blue cones: 0-3, 4=B-Flag, 5=default=unknown Note 3 0=not available=default, 1=loaded, 2=unloaded, rest not used Note 4 static draught of ship 0 to 20,00 metres, 0=unknown=default, rest not used Note 5 air draught of ship 0 to 40,00 metres, 0=unknown=default, rest not used Note 6 number of assisting tugboat 0-6, 7=default=unknown, rest not used Note 7 number of crew members on board 0 to 254, 255=unknown=default, rest not used Note 8 number of passengers on board 0 to 8 190, 8 191=unknown=default, rest not used Note 9 number of shipboard personnel on board 0 to 254, 255=unknown=default, rest not used Remark: The former proposed input sentence $PIWWVSD, used in Inland AIS units developed prior this standard, contains the parameter field blue sign which may raise conflicts with the parameter field regional application flags in the $ VSD sentence according IEC 61162-1:VSD-AIS Voyage static data. It shall no longer be implemented in new AIS transponders. However, for compatibility reasons, it shall be supported by external applications. Note 1 0=not available=default=factory settings, 1=SOLAS settings, 2=Inland Waterway settings (2 sec), rest not used Note 2 0=not available=default, 1=not set, 2=set, rest not used Note 3 number of blue cones: 0-3, 4=B-Flag, 5=default=unknown Note 4 0=not available=default, 1=loaded, 2=unloaded, rest not used Note 5 static draught of ship 0 to 20,00 metres, 0=unknown=default, rest not used Note 6 air draught of ship 0 to 40,00 metres, 0=unknown=default, rest not used Note 7 number of assisting tugboat 0-6, 7=default=unknown, rest not used Note 8 number of crew members on board 0 to 254, 255=unknown=default, rest not used Note 9 number of passengers on board 0 to 8 190, 8 191=unknown=default, rest not used Note 10 number of shipboard personnel on board 0 to 254, 255=unknown=default, rest not used Appendix E ERI SHIP TYPES This table shall be used to convert the UN ship types, which are used in Inland message 10 to the IMO types which are used in IMO message 5. ERI code AIS code Full code U Ship name (EN) First digit Second digit 8000 No Vessel, type unknown 9 9 8010 V Motor freighter 7 9 8020 V Motor tanker 8 9 8021 V Motor tanker, liquid cargo, type N 8 0 8022 V Motor tanker, liquid cargo, type C 8 0 8023 V Motor tanker, dry cargo as if liquid (e.g. cement) 8 9 8030 V Container vessel 7 9 8040 V Gas tanker 8 0 8050 C Motor freighter, tug 7 9 8060 C Motor tanker, tug 8 9 8070 C Motor freighter with one or more ships alongside 7 9 8080 C Motor freighter with tanker 8 9 8090 C Motor freighter pushing one or more freighters 7 9 8100 C Motor freighter pushing at least one tank-ship 8 9 8110 No Tug, freighter 7 9 8120 No Tug, tanker 8 9 8130 C Tug freighter, coupled 3 1 8140 C Tug, freighter/tanker, coupled 3 1 8150 V Freightbarge 9 9 8160 V Tankbarge 9 9 8161 V Tankbarge, liquid cargo, type N 9 0 8162 V Tankbarge, liquid cargo, type C 9 0 8163 V Tankbarge, dry cargo as if liquid (e.g. cement) 9 9 8170 V Freightbarge with containers 8 9 8180 V Tankbarge, gas 9 0 8210 C Pushtow, one cargo barge 7 9 8220 C Pushtow, two cargo barges 7 9 8230 C Pushtow, three cargo barges 7 9 8240 C Pushtow, four cargo barges 7 9 8250 C Pushtow, five cargo barges 7 9 8260 C Pushtow, six cargo barges 7 9 8270 C Pushtow, seven cargo barges 7 9 8280 C Pushtow, eight cargo barges 7 9 8290 C Pushtow, nine on more barges 7 9 8310 C Pushtow, one tank/gas barge 8 0 8320 C Pushtow, two barges at least one tanker or gas barge 8 0 8330 C Pushtow, three barges at least one tanker or gas barge 8 0 8340 C Pushtow, four barges at least one tanker or gas barge 8 0 8350 C Pushtow, five barges at least one tanker or gas barge 8 0 8360 C Pushtow, six barges at least one tanker or gas barge 8 0 8370 C Pushtow, seven barges at least one tanker or gas barge 8 0 8380 C Pushtow, eight barges at least one tanker or gas barge 8 0 8390 C Pushtow, nine or more barges at least one tanker or gas barge 8 0 8400 V Tug, single 5 2 8410 No Tug, one or more tows 3 1 8420 C Tug, assisting a vessel or linked combination 3 1 8430 V Pushboat, single 9 9 8440 V Passenger ship, ferry, cruise ship, red cross ship 6 9 8441 V Ferry 6 9 8442 V Red cross ship 5 8 8443 V Cruise ship 6 9 8444 V Passenger ship without accomodation 6 9 8450 V Service vessel, police patrol, port service 9 9 8460 V Vessel, work maintainance craft, floating derrick, cable-ship, buoy-ship, dredge 3 3 8470 C Object, towed, not otherwise specified 9 9 8480 V Fishing boat 3 0 8490 V Bunkership 9 9 8500 V Barge, tanker, chemical 8 0 8510 C Object, not otherwise specified 9 9 1500 V General cargo Vessel maritime 7 9 1510 V Unit carrier maritime 7 9 1520 V bulk carrier maritime 7 9 1530 V tanker 8 0 1540 V liquified gas tanker 8 0 1850 V pleasure craft, longer than 20 metres 3 7 1900 V fast ship 4 9 1910 V hydrofoil 4 9 Appendix F Overview of information required by the user and the data fields, which are available in the defined Inland AIS messages Required information by users Data field in Inland AIS message Yes or No Identification Yes Name Yes Position Yes Speed over ground Yes Course over ground Yes Intention blue sign Yes Direction Could be derived from course over ground Destination Yes Intended route Could partly be derived from destination ETA Yes RTA Yes Vessel and convoy type Yes Number of assisting tug boats Yes, could be identified separately Dimensions (length and beam) Yes Draught Yes Air draught Yes Number of blue cones Yes Loaded/unloaded Yes Number of persons on board Yes Navigational status Yes Limitations on navigational space Free text. Is not available Relative position Could be calculated based on position information of vessels Relative speed Could be calculated based on speed information of vessels Relative heading Could be calculated based on heading information of vessels Relative drift Is not available Rate of turn Is not available